Title: Circular Letter to American Consuls and Commercial Agents, 1 July 1805
From: Madison, James
To: 


          
            Sir,
            Department of State, July 1st, 1805.
          
          I have directed to be transmitted herewith a copy of the laws passed at the last session of Congress.
          In the act passed the 27th March 1804, it is provided, that no vessel shall be entitled to a register, or if already registered, to the benefits thereof, if owned wholly or in part by any naturalized person who shall have resided for one year in his native country, or two years in any other foreign country, unless such person be a public agent of the United States. As at the custom-houses of the United States not only registers but sea letters are refused to vessels thus owned, it has been judged expedient to instruct you equally to withhold from them certificates of ownership and of other facts, implying that the vessel is American property.
          Doubts having been suggested whether in case of a discharge of the seamen in consequence of a vessel being stranded or condemned as unfit for service, three months’ extra pay is to be received by the consuls and commercial agents, in pursuance of the 3d section of the act of the 28th February 1803, supplementary to the consular act; you are informed that the construction of the late attorney general restricts the provision to voluntary sales of vessels and discharges of their crews in the ordinary course of trade. But it is conceived, that where, on account of a sale of the vessel or an alteration of the original voyage, the persons having charge of her are willing to procure for the men return passages on as good terms as they shipped for, you are nevertheless bound to demand three months’ extra wages.
          When registered vessels are lost, condemned as not sea-worthy, or are sold to foreigners, you will, with the consent of the captain, or other person representing the former owner, cancel the register and return it to the Treasury department; but if such consent is withheld, you will in lieu of the register transmit information of the circumstance, that recourse may be had to the bond. When the sale is made to a citizen of the United States, you are not to oppose the register’s being returned in the vessel to which it belongs, as otherwise the purchaser may be exposed to weighty inconveniences, whilst the bond will operate as a safeguard against fraud.
          To remove a misconception which seems to have partially taken place, you are advised that no judicial authority belongs to your office, except what may be expressly given by a law of the United States, and may be tolerated by the government in whose jurisdiction you reside. On the contrary, all incidents of a nature to call for judicial redress, must be submitted to the local authorities, if they cannot be composed by your recommendatory intervention.
          
          The official bonds given by the Consuls and Commercial agents require, considering the personal character of the security, periodical renewals; therefore every such bond now of a date older than one year, is to be replaced by a new one, in which the sureties, who join the Consul or Commercial agent in its execution, must be citizens of sufficient solidity, or if not citizens, they must have property or a commercial establishment in the United States.
          In order to the protection of our country from disease, and that the means practised in other countries for its cure may be added to the existing stock of knowledge, you are requested to procure and transmit to this Department, from time to time, such newspapers, pamphlets and collections of facts as may make their appearance on the subject of epidemical disorders and quarantine regulations, during your actual residence at your respective stations. It has been thought necessary to limit the expence you may incur in carrying this request into effect to five dollars annually, but in instances where it may seem expedient to increase the sum, you will be pleased first to state the matter specially to this Department; and in order that the same communication may not be made by several, you will each confine yourself to publications in the limits of your district.
          To treat with deference the authorities constituted over the place of your residence, and to abstain from all irritating and disrespectful expressions or demeanor towards them is prescribed in your standing instructions. The necessity and importance of observing this duty induce me to recall it to your view, and to request, that whenever your official applications are followed by inattention or unsatisfactory results of a nature to excite your sensibility, you will content yourselves with reporting the circumstances, in order that if a different manner of application should be necessary, it may be sanctioned by your government. I have the honor to be, Sir, Very respectfully, Your most obedient servant,
          
            James Madison
          
        